DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                             Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 04/16/2021 are considered by examiner.

                                                                  Drawings
4.           All drawings filed on 04/16/2021 are approved by examiner.

Allowable Subject Matter
5.	Claims 1-6 are allowable over prior art of record.

6.	None of prior art of record taken alone or in combination shows a power supply, a control device, and a method for  measuring a reactor current in a boost converter, comprising at least  a memory configured to store a self-inductance of the first reactor and the second reactor and a mutual inductance between the first reactor and the second reactor; and a processor configured to switch between ON and OFF of the first switching element and the second switching element alternately at a predetermined duty ratio every predetermined switching period, determine a present operating state of the boost converter, based on a ratio of the input voltage to the output voltage, the duty ratio, the self-inductance, and the mutual inductance, the present operating state being one of operating states among which the waveform of a reactor current flowing through the first reactor or the second reactor in the switching period differs, and measure an average of the reactor current in the switching period, based on the input voltage, the output voltage, and the duty ratio, in accordance with the waveform of the reactor current corresponding to the present operating state of the boost converter, and along with further detailed limitations as recited in claims of the present application.

				Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838